 In the Matter of LEwIs T. KLINE COMPANY, EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS, AFFILIATED WITH THE CONGRESS OF INDUS-TRIAL ORGANIZATIONS, PETITIONERCase No. 7-R-2619.-Decided June 00, 1947Mrs. D. K. Woelk,of Alpena, Mich., for the Employer.Messrs. Maurice SugarandJohn N. Tucker, by John N. Tucker,ofDetroit, Mich., for the Petitioner..Messrs. Charles A. KistlerandIrving F. Sturm,of Detroit, Mich.,for the Intervenor.Mr. Stanley Segal,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Alpena,Michigan, on May 5, 1947, before Harold L. Hudson, hearing officer.The hearing officers's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLewis T. Kline Company, owned by the estate of Elizabeth L. Kline,is engaged at its plant in Alpena, Michigan, in general machine re-pairing, and manufacturing of grey iron, bronze, aluminum castings,and woodwork machinery.During 1946-47 the Employer purchasedmaterials valuedin excessof $25,000, of which approximately 75 per-cent was purchased outside the State of Michigan.During the sameperiod the Employer sold finished products valued in excess of $100,-000, of which approximately 75 percent was shipped to points outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.74 N L.R. B., No. 53.329 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.United Construction Workers, Local Union No. 439, U. M. W. A.,herein called the Intervenor, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certified by the Board in an appropriate unit.TheEmployer and Intervenor assert that an existing collective bargainingcontract between them, entered into on March 10, 1947, is a bar tothis proceeding.On January 18, 1943, as a result of a consent election conducted un-der the auspices of the Board, the Intervenor was designated as exclu-sive bargaining representative of employees of the Employer.,From1943 to 1946 the Employer and Intervenor enjoyed an uninterruptedcontractual relationship through a series of collective bargainingagreements.On March 1, 1946, the Employer and Intervenor executeda contract providing that it should remain in effect until March 1, 1947,and from year to year thereafter in the absence of a written noticegiven by either party to the other 30 days before any anniversary date,signifying an intention not to renew the contract.More than 30 daysbefore the anniversary date of the contract, the'Intervenor made writ-ten request upon the Employer to open the contract for negotiation ofchanges.On February 28, 1947, the Employer and Intervenor signedan agreement extending the termination date of the 1946 contract for aperiod of 10 days.The Petitioner then notified the Employer onMarch 3, 1947, that it represented a majority of the Employer's em-ployees and asked to be recognized as their bargaining agent.TheEmployer replied on March 7, 1947, that it would not recognize thePetitioner inasmuch as the employees were represented by the Inter-venor.On March 10, 1947, the Employer and the Intervenor executeda 1-year collective bargaining agreement,2 and on March 12, 1947, thePetitioner filed its petition with the Board. Inasmuch as the Peti-tioned notified the Employer of its claim to representation before the1 Case No 7-R-1260.a It is not clear whether the 1947 contract was actually executed on March 10,1947, orsometime after that datewe assume for the purposes of this decision that the contractwas entered into on March 10, 1947. LEWIS T. KLINE COMPANY331execution of the 1947 contract and filed its petition within 10 days aftersuch notice, we find that the contract of March 10, 1947, is not a bar tothis proceeding.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allemployees of the Employer, excluding office and clerical employees,members and descendants of the Lewis T. Kline family, foremen,supervisors, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Lewis T. Kline Company, Alpena,Michigan, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this Di-rection, under the direction and supervision of the Regional Directorfor the Seventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented by8 SeeMatter of General Electric X-Ray Corporation,97 N L. R. B 997. Although theIntervenor contends that the Petitioner's representation claim of March 3, 1947, wasinadequate because it inaccurately described the Employer, the record shows that theEmployer's manager received and read this claim, fully aware that it was directed to theEmployer, and answered the Petitioner on behalf of the Employer on March 7, 1947, 3 daysbefore the execution of the 1947 contract.We, accordingly, find this contention to bewithout merit.'Any participant in the election herein ordered may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers, affiliated with the Congress of Industrial Or-ganizations,or by United Construction Workers, Local Union No. 439,U. M. W. A., AFL, for thepurposes of collective bargaining, or byneither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.